Citation Nr: 1529503	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, depression, anxiety, and psychosis.

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The matters are now appropriately before the RO in Sioux Falls, South Dakota.

The Veteran testified before the undersigned at an April 2014 videoconference hearing.  A copy of the transcript is associated with the file.

The Board previously remanded these matters in October 2014 for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that the record does not indicate that the Veteran has responded to VA's November 2014 letter regarding additional treatment records, as directed in the Board's October 2014 remand.  However, as the Board has determined that the issues on appeal must all be remanded for new VA examinations, the Veteran should be afforded another opportunity to submit any relevant private treatment records, or appropriate authorization for VA.

Acquired Psychiatric Condition

The Board notes the October 2011 VA examination and corresponding opinion regarding the Veteran's claimed psychiatric disorder.  The examiner concluded that the Veteran's "depression and anxiety are less likely than not a result of his military experiences and military episode of depression."  However, the Board finds this opinion concerning because the examiner had previously discussed how he found the Veteran's anxiety disorder to be asymptomatic and in remission, and it is unclear to what degree this led to the examiner's ultimate conclusion.  Since that examination, VA treatment records document potential diagnoses of anxiety disorder, depressive disorder, and bipolar disorder.  As the Veteran does have in-service symptoms of, and treatment for, psychiatric conditions, and there is evidence that the Veteran may currently have a psychiatric disorder, the Board finds that a clarifying opinion which directly addresses whether the Veteran has a currently diagnosed psychiatric condition and the etiology of any such condition is necessary.

Bilateral Ankles

With respect to the Veteran's increased rating claims for both ankles, the Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's most recent October 2011 examination for these disabilities, the evidence of record suggests that they may have worsened in severity.  While the Board notes that the Veteran apparently missed a VA examination scheduled in 2013, it finds that new examinations are still warranted to determine the current severity of the Veteran's bilateral ankle disabilities.


TDIU

The Board finds that the results of the new VA examinations are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his conditions on appeal, to include those identified in the October 2014 Remand.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Take any appropriate steps for the development of the Veteran's TDIU claim.

3.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. An opinion regarding the etiology of any currently diagnosed acquired psychiatric condition should be obtained,

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence, and reconcile any conflicting medical evidence of record.  This includes the October 2011 VA examination and prior diagnoses of psychiatric conditions in VA treatment records.  These should be specifically addressed in the examiner's opinion.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to:

a) Provide a diagnosis of any current psychiatric condition.

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric condition(s) was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for a VA orthopedic examination with an examiner of appropriate expertise to assess the current severity of his service-connected bilateral ankles.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The claims folder must be made available for review in conjunction with the opinion.

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report.

The examiner should identify all currently present bilateral ankle symptoms, and their severity.  The results of range of motion testing should be reported.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

 A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




